PER CURIAM:
Benito Hernandez Hernandez petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court ruled on his § 2255 motion on May 23, 2014. Accordingly, because the district court has recently decided Hernandez’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.